 74DECISIONSOF NATIONALLABOR RELATIONS BOARDSheet Metal Workers Local Union No.54 and TheGoodyear Tire&Rubber Company and O.T.D. Cor-poration.Case 23-CD-292April 20, 1973DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING,KENNEDY,AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed on September 28, 1972, by The Good-year Tire & Rubber Company (hereinafter Good-year),alleging that Sheet MetalWorkers Local UnionNo. 54 (hereinafter Sheet Metal Workers), had viola-ted Section 8(b)(4)(D) of the Act. A hearing was heldpursuant to notice at Houston,Texas, on December7, 1972, before Hearing Officer Robert G. Levy II.Goodyear,Sheet MetalWorkers, and O.T.D. Corpo-ration (hereinafter O.T.D.) appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduceevidence on the issues.The employees of O.T.D. Cor-poration made no appearance. Thereafter, Goodyearand Sheet Metal Workers filed briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, the Na-tional LaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon theentire record in this case,the Boardmakes the following findings:I.THE EMPLOYERSThe parties stipulated that The Goodyear Tire &Rubber Company is an Ohio corporation with officesand places of business located in the various States ofthe United States including Houston, Texas. Good-year at its Houston,Texas, operation manufacturessynthetic rubber. During the preceding 12 months, arepresentative period,Goodyearpurchased goodsand materials valued in excess of $50,000, whichgoods and materials were shipped directly from pointslocated outside the State of Texas to its Houston oper-ation.The parties stipulated that O.T.D. Corporation is aDelaware corporation with its principal office andplace of business located at Itaska,Illinois,where itis engaged in the business of designing and manufac-turing containers for industry and the leasing of rail-way carsfor industry.During the preceding 12months, a representativeperiod,O.T.D. has pur-chased goods and materials valued in excess of$50,000 which were shipped from points and placeslocated outside the State of Illinois and shipped di-rectly to O.T.D.'splace of business in Illinois.Upon the facts so stipulated,we find that bothGoodyearand O.T.D. are engaged in commerce with-in the meaningof the Act,and that it will effectuatethe purposesof the Act toassert jurisdiction herein.II.THE LABORORGANIZATIONThe parties stipulated, and we find, that Sheet Met-alWorkers Local Union No. 54 is a labor organiza-tionwithin the meaning of Section 2(5) of theNational Labor Relations Act.III.THE DISPUTEA. The Work in DisputeThe work in dispute is the assembling of aluminumbox containers (metal containers used with speciallymade railroad boxcars for packaging and shippingsynthetic rubber) at The Goodyear Tire & RubberCompany's Houston chemical plant in Houston, Tex-as.B. Background and Facts of the DisputeGoodyear, at its Houston facility, manufacturessynthetic rubber which it then ships to other plants forconversion into tires and other rubber products.Goodyear and O.T.D. recently signed a lease arrange-ment whereby O.T.D. is obligated to supply Good-year with assembled metal containers along withboxcars for use in making such shipments. These con-tainers are manufacturedby O.T.D. at its plant inItaska, Illinois. Approximately half of the containersare shipped in unassembled form and are assembledby O.T.D. in the Houstonarea.As part ofthe leaseagreementwith O.T.D., Goodyear furnishes a place toassemble the containers.On September 27, 1972, O.T.D. arrived at theGoodyear plant with a crew of three persons (Mr.Ogle, president of O.T.D., and two supervisors), toassemble some of these aluminum containers. Pur-suant to a previously made arrangement,ManpowerIncorporated, a labor contractor in the Houston area,furnished O.T.D. with additional men on September27 and 28. While work was in progress, on the morn-ing of September 27, Berton H. Gates, a Sheet MetalWorkers business agent,came to the plant saying hewanted to see the work being done on the aluminum203 NLRB No. 21 SHEET METAL WORKERS,LOCAL 5475containers. Before Gates went to see the work, hetalked with Goodyear's master mechanic, Howard J.Levine. Levine testified that after he described thework Gates told him that the work being done on thecontainers was sheet metal work under the jurisdic-tion of his local. Levine further testified that afterGates observed the work he again said that the workwas sheet metal work and that it came under thejurisdiction of his local. Fred L. Van Osdall, personnelmanager of the Goodyear Houston chemical plant,testified that after Gates observed the work Gatesstated that he had assured himself that the work was"our work." Van Osdall then told Gates that the workwas being done by O.T.D. employees and for O.T.D.Corporation. Van Osdall testified that he also toldGates that O.T.D. had done the work in the plantapproximately a year to 18 months before with theirown employees and that there was no argument fromGates at that time. According to Van Osdall, Gatesreplied to the effect that he had been cheated out ofthis work before and he was not going to let Goodyearcheat him out of it again. Van Osdall then told Gatesthat all he could do was try to get O.T.D. to make achange and asked how much time Gates would givehim. Gates replied that he would give him a day, andhalf of that day was already gone. Gates acknowl-edges telling Goodyear officials that the work wassheet metal work and saying that he thought that asheet metal worker ought to do it. However, he statesthat he never claimed the work in terms indicating ithad to be done by members of Local 54.Later on September 27 at approximately 3:15 p.m.,Gates began picketing Goodyear's main gate with asign purportedly protesting substandard wages andconditions on the job.' Van Osdall went to the gateand told Gates that if he wanted to picket O.T.D. heshould picket construction gate No. I as that was thegate O.T.D. employees were using. Gates refused tomove? Gates picketed until approximately 4 p.m. onSeptember 27. At approximately 4:15 p.m. that day,Goodyear officials posted a sign at the main gatenotifying employees of O.T.D. that they were preclud-ed from using the gate and that they must use con-struction gate No. 1. At that same time, Goodyearofficials posted a sign at construction gate No. 1, re-serving that gate for employees of O.T.D.iGates testified that the sign read"SheetMetalWorkers L.U. No. 54,AFL-CIO Protest Substandard Wages & ConditionsBeing Paid OnThis JobBy O.T.D. Inc. Sheet Metal Workers L.U. No. 54 Does Not Intend By ThisPicket Line To Induce Or Encourage The Employees Of Any Other Employ-er To EngageIn A Strike Or A Concerted Refusal To Work." Van Osdalltestified that the sign said something to the effect that Local 54 protested thesubstandard wagesof O.T.D.20 T.D. personnel, including the Manpower employees, had entered themain gate that morning.However,at noon theyhad left through the con-structiongate and hadreturnedto work throughthe construction gate.Gates again picketed the Goodyear main entranceon the morning of September 28. Gates testified thathe arrived at this site at approximately 6:30 a.m.3 Atapproximately 5 or 10 minutes before 7 o'clock, Gatestestified that he noticed the reserved gate sign andthat shortly thereafter the guard, Massey, came outand told Gates that there was another gate that wasbeing used by the construction workers while pointingin the direction of gate No. 1. Gates said he continuedto picket at the main gate until approximately 7:15 to7:20, after which he went to the construction gatewhere he picketed until 8 a.m. On the morning ofSeptember 28, 27 Goodyear employees were late re-porting for work and none of the 6 sheet metal work-ers reported for work. Goodyear witnesses testifiedthat on the morning of September 28 they observedapproximately 30 to 35 employees at one time on thewalk outside the gate where the picketing was takingplace and that all of the 6 sheet metal workers wereseenat that location.C. Contentions of the PartiesGoodyear contends that Sheet Metal Workers hasviolated Section 8(b)(4)(D) of the Act by exercisingcoercivepressureon Goodyear to require O.T.D. toassignthe work to its members. O.T.D. contends thatthe work is properly assigned tb its own employees.Sheet Metal Workers contends that the record in thiscase failsto reveal a violation of Section 8(b)(4)(D) inthat (a) there arenot two competing groups of em-ployees claiming the work in dispute, and (b) there isno reasonablecauseto believe there was a violationof any of the provisions of Section 8(b)(4)(D). SheetMetal Workers, while denying that it ever demandedthat O.T.D. assign the work to employees representedby theSheetMetal Workers,neverthelessstates thatitwould not disclaim the work should it be awardedto the employeesit represents.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Actitmust be satisfied that there is reasonable ground tobelieve that Section 8(b)(4)(D) has been violated. Inthe instantcase, this requires first a determination asto whether there are two competing groups of employ-ees claiming the work in question and whether SheetMetal Workers has claimed the work and has usedproscribed means to enforce this claim.Sheet Metal Workers contends that the personnelof O.T.D. do not constitute a competing group of7Massey, the gate guard, testified that Gates arrived at approximately 6a.m. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in that the O.T.D. personnel working at theGoodyear plant are supervisors, and that the individ-uals obtained throughManpower are a shifting,amorphous group of individuals who do not consti-tute a competing group of employees within themeaningof the Act. We donot agree. In our opinion,whether O.T.D. Corporation obtained its employeesthrough its own hiring or by contracting with a laborcontractor, such as Manpower, does not change thefact that these employees are employees of O.T.D.and constitute an identifiable employee complementand their performance of the work indicates that theyclaim the work in dispute.We also reject Sheet Metal Workers contention thatit did not claim the work in question or seek to obtainthe work by proscribedmeans,Sheet Metal Workersgave Goodyear half of a day to get the work assign-ment changed and stated that it would not be cheatedout of the work again. Even before that time periodhad expired, Sheet Metal Workers started picketing.Although thesign indicated that the picketing was forarea standards,we find there is reasonable cause tobelieve that an object of the picketingwas to cause awork stoppage at Goodyear in furtherance of its claimto the work in dispute and indeed a partial work stop-page did occur. We find reasonable cause to believethat a jurisdictional dispute exists and the Sheet MetalWorkers Motion to Quash Notice of Hearing is ac-cordingly denied.E.Merits ofthe DisputeSection 10(k) of the Actrequires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to the relevant factors in-volved.4 The followingfactors are relevant in makinga determination of the dispute before us.1.EmployerassignmentO.T.D. has assigned the work and prefersan assign-mentof the work to its employees, including the em-ployees it obtains from Manpower Incorporated. Thisfactor favorsan assignmentof the work to the O.T.D.employees.2. Skills requiredThe evidence shows that no special skills are re-quired to assemble the containers. The containersconsist of two side members and two end members.The sides and ends interlock and are connected by the4 InternationalAssociationof Machinists, Lodge No 1743, AFL-CIO (J A.Jones Construction Company),135 NLRB 1402installation of roll-thread screws in each comer. Thescrews are inserted by use of an airpowered tool whichrotates the screw into the metal. The work does notrequire any special skill and can be performed byeither group of employees.3.Efficiency of operationsThe evidence in the record indicates that the O.T.D.employees performed the work efficiently. The evi-dence also indicates that the employees representedby Sheet Metal Workers could perform the work withequal efficiency.4.Collective-bargainingagreementAlthough the Sheet Metal Workers has a collective-bargaining agreementwith Goodyear covering main-tenance sheet metalwork, it has no agreement witheither O.T.D. or with Goodyear concerning construc-tion sheetmetal work. (Gates testified that the workthat O.T.D. is performing is construction work and isnot covered by the Sheet Metal Workersmaintenancecontract, but rather by a construction contract.) Asthere isno collective-bargainingagreement in effectcovering this work, we find that this factor favorsneither group of employees.ConclusionsHaving considered all the pertinent facts, we con-clude that the employees of O.T.D. Corporation, in-cludingthoseobtainedthroughManpowerIncorporated, are entitled to perform the work in dis-pute. In reaching this conclusion,we rely on theEmployer's assignment and preference, the fact thatthe O.T.D. employees possess sufficient skill to per-form the work and can perform the work efficiently,and the absence of factors which require a contraryassignment. Accordingly, we conclude from the fore-going that the O.T.D. Corporation's assignment of thework to its employees, including employees obtainedfrom Manpower Incorporated, should not be dis-turbed. Our present determination is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and on the basis of theforegoing and the entire record in this proceeding, theNational LaborRelationsBoard herebymakes thefollowing Determination of Dispute:1.EmployeesofO.T.D. Corporation,including SHEET METAL WORKERS,LOCAL 54employees obtained from Manpower Incorporated,are entitled to perform the work of assembling alu-minum box containers at The Goodyear Tire & Rub-ber Company'sHouston chemical plant in Texas.2.Sheet Metal Workers Local Union No. 54 is notentitled bymeansproscribed by Section 8(b)(4)(D) ofthe Act to force or require The Goodyear Tire &Rubber Company, or O.T.D. Corporation,to assignthe work in dispute to employees represented by the77Sheet Metal Workers.3.Within 10 days from the date of this Decisionand Determination of Dispute,Sheet Metal WorkersLocal Union No. 54 shall notifythe RegionalDirectorfor Region 23, in writing,whether or not it will refrainfrom forcing or requiring The Goodyear Tire & Rub-ber Company and O.T.D. Corporationto assign thework in disputein a manner inconsistentwith thisdetermination.